— Judgment unanimously affirmed. Memorandum: The court erred by allowing two police officer witnesses to testify that, after speaking with eyewitnesses to a fatal shooting, they issued an order for defendant’s arrest. This testimony indirectly bolstered the identification of defendant and was improper (see, People v Holt, 67 NY2d 819, 821; People v Faison, 126 AD2d 739; People v Vasquez, 120 AD2d 757, Iv denied 68 NY2d 760; People v Felder, 108 AD2d 869; People v Brown, 91 AD2d 639, 640; cfi, People v Brown, 115 AD2d 485, Iv denied 67 NY2d 760). However, in light of the "clear and strong” evidence of identity present in this case, we find that the erroneous admission of this improper bolstering testimony was harmless (People v Mobley, 56 NY2d 584, 585; see also, People v Johnson, 57 NY2d 969).
For reasons stated by the suppression court, we affirm the determination that there was probable cause for defendant’s *957arrest. (Appeal from judgment of Supreme Court, Monroe County, Mark, J.—murder, second degree.) Present—Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.